DETAILED ACTION
Response to Amendment
	The Amendment filed April 18, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 102(a)(1) rejection of claims 15 and 15 previously set forth in the Non-Final Office Action mailed January 19, 2022.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 rejected under 35 U.S.C. 112(b) as being unpatentable.
	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a first request set queue configured to store one or more of transmission request sets and operation sets including one or more read operation requests,” “a second scheduler configured to generate a transmission request set for requesting the memory system to transmit data read out according to a read operation request included in the operation request sets output to the memory system,” and “wherein the first scheduler changes a priority of a transmission request set.” It is not clear whether each instance of “transmission request set” is the same or different. For examination, the limitations will be interpreted as the same. It is also not clear “a read operation request” is one of the “one or more read operation requests.” For examination, the limitations will be interpreted as the same.
Independent claim 15 similarly recites “one or more read operation requests” and “a read operation request.” It is similarly not clear whether these elements are the same or different elements. For examination, the limitations will be interpreted as the same.
Claims 2-14 and claims 16-20 are rejected for being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 2012/0066435) and Chiu et al. (US2013/0132612).
Regarding claim 1, Colgrove et al. disclose: 
A host comprising: 
...a first request set queue (This element is interpreted under 35 U.S.C. 112(f) as one or more memories, buffers, or registers; FIG. 7 Device Queue 710 of Device Unit 600; [0062] the queues shown in FIG. 7 may be either physically and/or logically separate…Additionally, the number of queues and tables may vary from that shown in the figure) configured to store one or more of transmission request sets (FIG. 7 Read Queue 712 storing read requests) and operation request sets (FIG. 7 Write Queue 714 storing write requests) including one or more read operation requests (FIG. 7 Requests 730a...d in Read Queue 712), and sequentially output the operation request sets and the transmission request sets to the memory system according to priorities of the operation request sets and the transmission request sets ([0053] operations of a first type may be segregated from operations of a second type for scheduling purposes. For example, in one embodiment operations of a first type may be given scheduling priority over operations of a second type. In such an embodiment, operations of the first type may be scheduled for processing relatively quickly, while operations of the second type are queued for later processing (in effect postponing the processing of the operations). At a given point in time, processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed. Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type. When processing is halted for one type and begins for another type may be based upon periods of time, accumulated data, transaction frequency, available resources (e.g., queue utilization), any combination of the above, or based upon any desired condition as desired; [0062] entries within a given queue, or across queues, may be prioritized); 
a first scheduler (This element is interpreted under 35 U.S.C. 112(f) as one or more processors; FIG. 6 Scheduling Logic 620 of I/O Scheduler 178) configured to control the priorities of the operation request sets and the transmission request sets stored in the first request set queue ([0062] entries within a given queue, or across queues, may be prioritized. For example, read requests may have a high, medium, or low priority which affects an order within which the request is issued to the device. In addition, such priorities may be changeable depending upon various conditions); 
a second request set queue (This element is interpreted under 35 U.S.C. 112(f) as one or more memories, buffers, or registers; [0034] an internal cache) configured to store the operation request sets sequentially output from the first request set queue until an operation of each of the operation request sets is completed in the memory system ([0034] within one or more of the storage devices 176a-176m, write operations may be batched by the devices themselves, such as by storing them in an internal cache. When these caches reach a given occupancy threshold, or at some other time, the corresponding storage devices 176a-176m may flush the cache); 
...a request set detector (This element is interpreted under 35 U.S.C. 112(f) as one or more processors; FIG. 1 Global I/O Scheduler 178) configured to transmit, to the first scheduler, request information indicating a target operation request set having a highest priority among the operation request sets stored in the second request set queue, when the second request set queue is full (FIG. 4 step 406 For high-latency I/O requests, determine whether a number of requests or an amount of corresponding data reaches a given threshold; step 408 Reached the given threshold for high-latency I/O requests? Yes; FIG. 9 step 906 Detect a cache in a given device exceeds an occupancy threshold? Yes), 
wherein the first scheduler changes a priority of a transmission request set corresponding to the target operation request set to become a highest priority in the first request set queue based on the request information ([0065] if the I/O scheduler…detects a corresponding cache exceeds an occupancy threshold (conditional block 906)…then in block 910, the I/O scheduler may issue a force (proactive) operation to the given storage device. In such a case, the scheduler may predict that an internal cache flush will occur soon and at an unpredictable time. In order to avoid occurrence of such an event, the I/O scheduler proactively schedules an operation to avert the event; [0066] A force operation may be sent from the I/O scheduler to a corresponding queue in the device queue 710 (i.e. first request set queue) within a corresponding device unit 600 as part of the scheduling).
Colgrove et al. do not appear to explicitly teach “a request merge manager configured to generate one or more operation request sets for requesting a memory system to perform operations by merging requests corresponding to addresses that are continuous;...a second scheduler configured to generate a transmission request set for requesting the memory system to transmit data read out according to a read operation request included in the operation request sets output to the memory system in response to read information indicating that the memory system is ready to output the data, and transmit the transmission request set to the first request set queue.” However, Chiu et al. disclose:
a request merge manager (This element is interpreted under 35 U.S.C. 112(f) as one or more processors; FIG. 2 Command merging unit 220) configured to generate one or more operation request sets for requesting a memory system to perform operations by merging requests (FIG. 3 S330 Merging the original commands into a merging command) corresponding to addresses that are continuous (FIG. 3 S320 Determining whether the memory blocks of the original commands are a continuous memory block); 
...a second scheduler (This element is interpreted under 35 U.S.C. 112(f) as one or more processors; FIG. 2 Data transmission device 200) configured to generate a transmission request set for requesting the memory system to transmit data read out according to a read operation request included in the operation request sets output to the memory system (FIG. 7 S720 Receiving the merged read data from the peripheral device) in response to read information indicating that the memory system is ready to output the data (FIG. 7 S710 Recording an overlapping start address of a first memory block and a second memory block; [0047]), and transmit the transmission request set to the first request set queue (FIG. 7 S730 Temporarily storing overlapped data of the first memory block from the overlapped start address to the end address of the first memory block; [0046] The data corresponding to the partially overlapped memory blocks are temporarily stored through mutual collaboration between the data processing unit 230 and the memory module 240 (i.e. corresponding to the first request set queue)); and 
Colgrove et al. and Chiu et al. are analogous art because Colgrove et al. teach scheduling read and write operations in a storage system and Chiu et al. teach data transmission in a storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Colgrove et al. and Chiu et al. before him/her, to modify the teachings of Colgrove et al. with the data transmission device of Chiu et al. because queueing sequential data accesses enables the queued commands to be merged, thereby speeding up the processing times of the commands (Chiu et al. [0006]).
Regarding claim 2, Chiu et al. further disclose: 
The host of claim 1, wherein, when sequentially received addresses are discontinuous, the request merge manager generates an operation request set for each of requests corresponding to the discontinuous addresses (FIG. 3 commands that do not correspond to continuous memory blocks are not merged and it would be obvious to one skilled in the art at the time of the effective filing date of the invention would recognize that each command is handled separately).
Regarding claim 3, Chiu et al. further disclose: 
The host of claim 1, wherein the request merge manager: 
generates an operation request set by merging the requests respectively corresponding to the continuous addresses when the requests correspond to a same operation ([0026] the original commands I1-I4 and I5-I8 have a same command type, for example, the original commands I1-I4 and I5-I8 are all write commands or read commands); and 
generates an operation request set for each of the requests when the requests correspond to different operations from each other even though the addresses are continuous ([0026]; it would be obvious to one skilled in the art at the time of the effective filing date of the invention that if commands are merged when they are of the same type, i.e. all write commands or all read commands, that commands that are not of the same type would not be merged and would be handled separately).
Regarding claim 4, Chiu et al. further disclose: 
The host of claim 1, wherein the request merge manager generates an operation request set including one or more requests, one or more addresses corresponding to the one or more requests, a merge count value ([0023] a content of each original command at least includes information such as an command type (for example, read or write), a start address of the memory block and a data length; [0030] as the memory blocks 411-414 are a plurality of continuous memory blocks, when the command merging unit 220 merges the original commands I1-I4 into the merging command IR1, the start address of the memory block of the merging command IR1 can be set to the start address (i.e. "0") of the first original command I1, and a value of the data length (i.e. merge count value) of the merging command IR1 is obtained by adding the start address (i.e. "300") of the final original command I4 with the data length (i.e. "400") of the original command I4 and subtracting the start address (i.e. "0") of the first original command I1. Namely, the value of the data length of the merging command IR1 is 700), and the read information (FIG. 7 S710 Recording an overlapping start address of a first memory block and a second memory block; [0047]).
Regarding claim 5, Chiu et al. further disclose: 
The host of claim 4, wherein, when a plurality of requests are merged in one operation request set, the request merge manager includes addresses corresponding to the merged requests in the operation request set ([0030]).
Regarding claim 7, Colgrove et al. further disclose: 
The host of claim 1, wherein the first request set queue (FIG. 7 Device Queue 710) includes a plurality of storage areas each capable of storing an operation request set or a transmission request set ([0062] the queues shown in FIG. 7 may be either physically and/or logically separate…Additionally, the number of queues and tables may vary from that shown in the figure).
Regarding claim 8, Colgrove et al. further disclose: 
The host of claim 7, wherein different priorities are respectively given to the plurality of storage areas ([0062] entries within a given queue, or across queues, may be prioritized).
Regarding claim 9, Colgrove et al. further disclose: 
The host of claim 1, wherein the second request set queue (internal cache) includes a plurality of storage areas capable of sequentially storing the operation request sets output from the first request set queue ([0034] within one or more of the storage devices 176a-176m, write operations may be batched by the devices themselves, such as by storing them in an internal cache. When these caches (i.e. plurality of storage areas) reach a given occupancy threshold, or at some other time, the corresponding storage devices 176a-176m may flush the cache).
Regarding claim 10, Colgrove et al. further disclose: 
The host of claim 9, wherein different priorities are respectively given to the plurality of storage areas ([0062] entries within a given queue, or across queues, may be prioritized; the caches are queues for temporarily storing operations until they are flushed to the corresponding storage device).
Regarding claim 13, Chiu et al. further disclose: 
The host of claim 1, further comprising a memory interface configured to output, to the memory system, the operation request sets and the transmission request sets, which are output from the first request set queue (FIG. 1 and FIG. 2; [0021] The host 100 may transmit original commands to the command register 210 through a data transmission interface. The command merging unit 220 transmits a merging command to the peripheral device 110 through a data transmission interface of the same format; [0025] A format of the original command can be determined according to the data transmission interface used by the host 100 and the peripheral device 110. In the present embodiment, the data transmission interface is, for example, a serial advanced technology attachment (SATA), a small computer system interface (SCSI) or a universal serial bus (USB), etc., and the command formats of these data transmission interfaces all include information of the command type (for example, read or write), the start address of the memory block and the data length, etc. The type of the data transmission interface is not limited by the disclosure), or transmit the read information received from the memory system to the second scheduler (FIG. 8).
Regarding claim 15, Colgrove et al. discloses:
An electronic system comprising: 
a memory system configured to store data (FIG. 1 Storage Subsystem 170; [0030] a storage subsystem 170 for data storage); and 
a host (FIG. 6 Storage Controller 174) configured to output request sets queued in a first request set queue (FIG. 7 Device Queue 710 of Device Unit 600; [0062] the queues shown in FIG. 7 may be either physically and/or logically separate…Additionally, the number of queues and tables may vary from that shown in the figure) to the memory system ([0053] operations of a first type may be segregated from operations of a second type for scheduling purposes. For example, in one embodiment operations of a first type may be given scheduling priority over operations of a second type. In such an embodiment, operations of the first type may be scheduled for processing relatively quickly, while operations of the second type are queued for later processing (in effect postponing the processing of the operations). At a given point in time, processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed. Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type. When processing is halted for one type and begins for another type may be based upon periods of time, accumulated data, transaction frequency, available resources (e.g., queue utilization), any combination of the above, or based upon any desired condition as desired; [0062] entries within a given queue, or across queues, may be prioritized), and include a second request set queue ([0034] an internal cache) which stores the request sets including one or more read operation requests while an operation corresponding to each of the request sets is performed in the memory system ([0034] within one or more of the storage devices 176a-176m, write operations may be batched by the devices themselves, such as by storing them in an internal cache. When these caches reach a given occupancy threshold, or at some other time, the corresponding storage devices 176a-176m may flush the cache), 
...wherein, when the second request set queue is full (FIG. 4 step 406 For high-latency I/O requests, determine whether a number of requests or an amount of corresponding data reaches a given threshold; step 408 Reached the given threshold for high-latency I/O requests? Yes; FIG. 9 step 906 Detect a cache in a given device exceeds an occupancy threshold? Yes), the host changes a priority of the transmission request set queued in the first request set queue to become a highest priority in the first request set queue ([0065] if the I/O scheduler…detects a corresponding cache exceeds an occupancy threshold (conditional block 906)…then in block 910, the I/O scheduler may issue a force (proactive) operation to the given storage device. In such a case, the scheduler may predict that an internal cache flush will occur soon and at an unpredictable time. In order to avoid occurrence of such an event, the I/O scheduler proactively schedules an operation to avert the event; [0066] A force operation may be sent from the I/O scheduler to a corresponding queue in the device queue 710 (i.e. first request set queue) within a corresponding device unit 600 as part of the scheduling).
Colgrove et al. do not appear to explicitly teach “wherein the memory system transmits read information indicating that the memory system is ready to output the data read out according to a read operation request included in the request sets to the host, wherein the first request set queue stores a transmission request set for requesting transmission of the data according to the read information.” However, Chiu et al. disclose:
wherein the memory system transmits read information indicating that the memory system is ready to output the data read out (FIG. 7 S720 Receiving the merged read data from the peripheral device) according to a read operation request included in the request sets to the host (FIG. 7 S710 Recording an overlapping start address of a first memory block and a second memory block; [0047]),
wherein the first request set queue stores a transmission request set for requesting transmission of the data according to the read information (FIG. 7 S730 Temporarily storing overlapped data of the first memory block from the overlapped start address to the end address of the first memory block; [0046] The data corresponding to the partially overlapped memory blocks are temporarily stored through mutual collaboration between the data processing unit 230 and the memory module 240 (i.e. corresponding to the first request set queue)),
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 16, Colgrove et al. further disclose: 
The electronic system of claim 15, wherein, when the host outputs, to the memory system, an operation request set among the request sets stored in the first request set queue, the host stores the operation request set in the second request set queue, the operation request set for requesting the memory system to perform a read operation ([0034] within one or more of the storage devices 176a-176m, write operations may be batched by the devices themselves, such as by storing them in an internal cache. When these caches reach a given occupancy threshold, or at some other time, the corresponding storage devices 176a-176m may flush the cache).
Regarding claim 17, Colgrove et al. do not appear to explicitly teach while Chiu et al. disclose: 
The electronic system of claim 16, wherein
the host generates the transmission request set and queues the transmission request set in the first request set queue, when the read information is received (FIG. 7 S730 Temporarily storing overlapped data of the first memory block from the overlapped start address to the end address of the first memory block; [0046] The data corresponding to the partially overlapped memory blocks are temporarily stored through mutual collaboration between the data processing unit 230 and the memory module 240 (i.e. corresponding to the first request set queue)).
Regarding claim 18, Chiu et al. further disclose: 
The electronic system of claim 17, wherein the host transmits, to the memory system, the transmission request set queued in the first request set queue (FIG. 1 and FIG. 2; [0021] The host 100 may transmit original commands to the command register 210 through a data transmission interface. The command merging unit 220 transmits a merging command to the peripheral device 110 through a data transmission interface of the same format; [0025] A format of the original command can be determined according to the data transmission interface used by the host 100 and the peripheral device 110. In the present embodiment, the data transmission interface is, for example, a serial advanced technology attachment (SATA), a small computer system interface (SCSI) or a universal serial bus (USB), etc., and the command formats of these data transmission interfaces all include information of the command type (for example, read or write), the start address of the memory block and the data length, etc. The type of the data transmission interface is not limited by the disclosure), and the memory system transmits the read data and a completion request set to the host in response to the transmission request set, the completion request set representing that execution of the operation request set output to the memory system has been completed (FIG. 8).
Regarding claim 20, Colgrove et al. do not appear to explicitly teach while Chiu et al. disclose: 
The electronic system of claim 15, wherein the host: 
generates an operation request set by merging requests (FIG. 3 S330 Merging the original commands into a merging command) respectively corresponding to addresses when the addresses are continuous (FIG. 3 S320 Determining whether the memory blocks of the original commands are a continuous memory block); and 
generates an operation request set for each of the requests respectively corresponding to the addresses when the addresses are discontinuous (FIG. 3 commands that do not correspond to continuous memory blocks are not merged and it would be obvious to one skilled in the art at the time of the effective filing date of the invention would recognize that each command is handled separately).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. and Chiu et al. as applied to claim 1 above, and further in view of Boenapalli et al. (US 2021/0117127).
Regarding claim 6, Colgrove et al. and Chiu et al. do not appear to explicitly teach while Boenapalli et al. disclose: 
The host of claim 4, wherein the request merge manager sets a number of requests merged in the operation request set as the merge count value ([0038] host controller 206 is configured to determine whether the memory commands in a contiguous set of commands is greater than a threshold number of commands; FIG. 5 Step 515 A Number of Contiguous Set of Commands).
Colgrove et al., Chiu et al., and Boenapalli et al. are analogous art because Colgrove et al. teach scheduling read and write operations in a storage system; Chiu et al. teach data transmission in a storage system; Boenapalli et al. teach command queue management of memory operations.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Colgrove et al., Chiu et al., and Boenapalli et al. before him/her, to modify the combined teachings of Colgrove et al. and Chiu et al. with the merge count value of Boenapalli et al. because setting a number of contiguous sets of commands to merge increases the benefit of merging the commands, thereby speeding up the processing times of the commands.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. and Chiu et al. as applied to claim 1 above, and further in view of Bhoria et al. (US 2021/0406190).
Regarding claim 11, Colgrove et al. further disclose: 
The host of claim 1, wherein the...scheduler activates a full...when the second request set queue is full, and the first scheduler changes the priority of the transmission request set corresponding to the target operation request set to become the highest priority in the first request set queue based on the request information when the full...is activated ([0065] if the I/O scheduler…detects a corresponding cache exceeds an occupancy threshold (conditional block 906)…then in block 910, the I/O scheduler may issue a force (proactive) operation to the given storage device. In such a case, the scheduler may predict that an internal cache flush will occur soon and at an unpredictable time. In order to avoid occurrence of such an event, the I/O scheduler proactively schedules an operation to avert the event; [0066] A force operation may be sent from the I/O scheduler to a corresponding queue in the device queue 710 (i.e. first request set queue) within a corresponding device unit 600 as part of the scheduling).
Colgrove et al. do not appear to disclose “the second scheduler” and a full “signal.” However, Ciu et al. further disclose:
“the second scheduler” (FIG. 2 Data transmission device 200)
Colgrove et al. and Chiu et al. do not appear to disclose a full “signal.” However, Bhoria et al. disclose:
…a full signal ([0572] generate an example store queue full signal (FULL_SIG[i]) 1030 in response to the store queue 212 being full)…
Colgrove et al. and Chiu et al. are analogous art because Colgrove et al. teach scheduling read and write operations in a storage system; Chiu et al. teach data transmission in a storage system; Bhoria et al. teach memory operation queues.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Colgrove et al., Chiu et al., and Bhoria et al. before him/her, to modify the combined teachings of Colgrove et al. and Chiu et al. with the queue full signal of Bhoria et al. because signaling that the queue is full enables the first scheduler of Colgrove to issue a force (proactive) operation to the storage device.
Regarding claim 12, Colgrove et al. further disclose:
The host of claim 11, wherein the second scheduler inactivates the...signal when an empty storage area is included in the second request set queue, and the first scheduler sequentially outputs the operation request sets and the transmission request sets queued in the first request set queue according to the priorities of the operation request sets and the transmission request sets ([0053] operations of a first type may be segregated from operations of a second type for scheduling purposes. For example, in one embodiment operations of a first type may be given scheduling priority over operations of a second type. In such an embodiment, operations of the first type may be scheduled for processing relatively quickly, while operations of the second type are queued for later processing (in effect postponing the processing of the operations). At a given point in time, processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed. Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type. When processing is halted for one type and begins for another type may be based upon periods of time, accumulated data, transaction frequency, available resources (e.g., queue utilization), any combination of the above, or based upon any desired condition as desired; [0062] entries within a given queue, or across queues, may be prioritized) when the full signal is inactivated.
Colgrove et al. do not appear to disclose “the second scheduler inactivates the full
signal when an empty storage area is included in the second request set queue.” However,
the combination of Colgrove et al., Chiu et al., and Bhoria et al. teach that the second scheduler
activates a full signal when the second request set queue is full as discussed in claim 11.
Therefore, it would have been obvious to one skilled in the art before of the effective filing date
of the claimed invention that the full signal is inactivated with the second request set queue is
empty because otherwise, once the signal is activated it would not be inactivated when the
condition that set it is no longer valid.

Claim 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. and Chiu et al. as applied to claim 1 above, and further in view of Kim et al. (US 2019/0138473).
Regarding claim 14, Colgrove et al. and Chiu et al. do not appear to explicitly teach while Kim et al. disclose:
The host of claim 13, wherein, when the memory interface receives, from the memory system, a completion request set representing that execution of an operation request set output to the memory system has been completed, the memory interface transmits a completion request signal to the second scheduler, and 
wherein the second scheduler removes an operation request set corresponding to the completion request signal from the second request set queue ([0043] The device 200 may include a plurality of logical unit queues (LU Queue) 300a and 300b. The plurality of commands 320a to 3201 to be processed by the device 200 are inserted into the logical unit queues 300a and 300b of the device 200 to wait for the processing. Thereafter, when reaching the processing order, the plurality of commands 320a to 3201 may be removed from the logical unit queues).
Colgrove et al., Chiu et al., and Kim et al. are analogous art because Colgrove et al. teach scheduling read and write operations in a storage system; Chiu et al. teach data transmission in a storage system; Kim et al. teach commands queues. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Colgrove et al., Chiu et al., and Kim et al. before him/her, to modify the combined teachings of Colgrove et al. and Chiu et al. with the method of removing completed commands from queues of Kim et al. because removing the commands from the queue after the command processing is complete enables new commands to be inserted into the commands.
Regarding claim 19, Colgrove et al. and Chiu et al. do not appear to explicitly teach while Kim et al. disclose:
The electronic system of claim 18, wherein the host removes the operation request set corresponding to the completion request set from the second request set queue ([0043] The device 200 may include a plurality of logical unit queues (LU Queue) 300a and 300b. The plurality of commands 320a to 3201 to be processed by the device 200 are inserted into the logical unit queues 300a and 300b of the device 200 to wait for the processing. Thereafter, when reaching the processing order, the plurality of commands 320a to 3201 may be removed from the logical unit queues).
The motivation for combining is based on the same rational presented for rejection of claim 14.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant alleges on pages 12-13 that neither Colgrove nor Chiu disclose "a request set detector configured to transmit, to the first scheduler, request information indicating a target operation request set having a highest priority among the operation request sets stored in the second request set queue, when the second request set queue is full" and "wherein the first scheduler changes a priority of a transmission request set corresponding to the target operation request set to become a highest priority in the first request set queue based on the request information," as recited in amended claim 1. However, as discussed above, the Colgrove teaches these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/            Primary Examiner, Art Unit 2137